Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 January 2019 was filed and is being considered by the examiner.
Allowable Subject Matter
Claims 1-14 are allowed over prior arts.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-9 and 14 is the inclusion of the limitations of a test system for testing a control unit of a system, wherein the test system includes a monitoring system configured to convert test instructions provided by the management server into operating instructions for setting a test configuration on a control unit of a system using predefined assignment logic, wherein the monitoring system is also configured to forward operating instructions to at least one execution entity; and at least one execution entity configured to set the test configuration on the control unit of the system on the basis of operating instructions transmitted by the monitoring system to the at least one execution entity.  It is these limitations found in the claims, as they are claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 10 and 11 is the inclusion of the limitations of a robot arrangement for setting a control unit of a system, wherein the robot arrangement includes at least one processor; wherein the at least one processor is configured to receive operating instructions provided by a monitoring system configured to convert test instructions provided by a management server into operating instructions for setting a test configuration on a control unit of a system using predefined assignment logic, and to set the test configuration on control elements of the control unit of the system on the basis of the operating instructions using the at least one actuator..  It is these limitations found in the claims, as they are claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 12 and 13 is the inclusion of the method for testing a control unit of a system using a test system, that includes the steps of: b) converting the test instructions provided by the management server into operating instructions for setting a test configuration on a control unit of a system using predefined assignment logic by means of a monitoring system; and d) setting the test configuration on the control unit on the basis of test instructions predefined by the management server by the at least one execution entity.  It is these steps found in the claims, as they are claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wager et al (US 9,989,593) disclose an arrangement for providing a testing environment for the testing of test objects. The testing environment includes a first test object receiving apparatus and a second test object receiving apparatus, each of which are configured to receive a test object. The testing environment also includes a connection interface configured to connect the first test object receiving apparatus and the second test object receiving apparatus to the testing environment.  Kaasila et al (US 9,015,654) disclose a system that includes one or more user interfaces coupled via a communication network to a server arrangement for hosting a plurality of emulations of wireless communication devices or terminals. The server arrangement is operable to receive one or more software applications for execution upon the wireless communication devices or terminals, and one or more test routines for use in testing the wireless communication devices or terminals.  Higashi (US 2004/0210798) discloses a test emulator for emulating a test apparatus including a plurality of test modules for supplying test signal to devices under test respectively, including: a plurality of test module emulation sections for emulating the plurality of test modules generating the test signal based on different cycles, a control emulation section for emulating a control apparatus for controlling the test of the devices under test, a synchronous emulation section for generating test signal generating timings, at which each of the plurality of test module emulation sections is to generate the test signal in simulation corresponding to cycle time of the test module emulation section, based on instructions from the control emulation section, a timing alignment section for aligning the plurality of test signal generating timings generated by the synchronous emulation section in order of time, and outputting them one by one, and a schedule section for causing the test module emulation section corresponding to one of the test signal generating timings output by the timing alignment section to generate the test signal in simulation in the cycle time corresponding to the test signal generating timing.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AN H DO/Primary Examiner, Art Unit 2853